DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arumugam et al (US PUB 20150250421, hereinafter Arumugam).
Regarding claim 1, Arumugam discloses a microelectrode assembly (e.g. a microelectrode sensor 100) for in vivo neurotransmitter monitoring (see at least the abstract, and figures 2A-2B), the microelectrode assembly comprising: a microelectrode part comprising a single strand (e.g. a single strand conductive microwire 101); and a polymer coating layer (e.g. a coating layer 110) surrounding the microelectrode part (see figures 2A-2B), wherein the microelectrode part comprises a protruding portion (e.g. a protruding sensing area 106) that protrudes from the polymer coating layer, the protruding portion of the microelectrode part is configured to sense neurotransmitters in vivo (e.g. sensing portion 106 has a sensor tip 104), and plasmonic nanostructures are on a surface of the microelectrode part (e.g. the conductive part is coated with nanocrystaliline diamond (NCD) or ultranancrystalline diamond (UNCD)), (see Arumugam, [0085]-[0086] and [0096], figures 2A-2B).

Regarding claim 2, Arumugam discloses the microelectrode assembly of claim 1, wherein the microelectrode part is fabricated using carbon fiber so as to have predetermined diameter and protrusion length values (see Arumugam, [0096]).

Regarding claim 4, Arumugam discloses the microelectrode assembly of claim 1, wherein the polymer coating layer is a membrane formed by surrounding and coating the microelectrode part excluding the protruding portion with polyimide so as to be insulated (see Arumugam, [0083], [0110] and figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arumugam.
Regarding claim 3, Arumugam discloses the microelectrode assembly of claim 1, but fails to explicitly disclose wherein the microelectrode part is bonded to a silica tube, processed into a predetermined shape, by heat treatment of polyamic acid, and is capable of being configured to be bonded to a wire using an electrically conductive material. However, Arumugam teaches an obvious alternative that results into a desired shape of the microelectrode part and based on heat treatment of amino-acid and electrically conductive material (see Arumugam, [0083], [0110] and figure 2).

Regarding claim 5, Arumugam discloses the microelectrode assembly of claim 1, wherein the plasmonic nanostructures comprise an alloy comprising at least one selected from among one or more of gold, silver, platinum, palladium, and aluminum, and is formed by a predetermined method, but fails to explicitly disclose wherein the predetermined method comprises one or more of is at least one method selected from chemical synthesis, thermal deposition, electron beam evaporation, and sputtering deposition. However, it would be obvious to any person skilled in the art to form the plasmonic nanostructures using any of the claimed method, since such methods are universal methods selected based on their suitability), (see Arumugam, [0039], also claims 44-45).

Regarding claim 6, Arumugam discloses the microelectrode assembly of claim 1, but fails to explicitly disclose wherein the microelectrode assembly is capable of being configured to be bonded to a ferrule for optical fiber, and the ferrule is configured to be used as a guide structure for depositing a metal thin layer on the microelectrode part. However, it would be obvious to any person having an ordinary skill to bond the assembly to a ferrule as claimed if and when necessary in order to satisfy an intended use.  

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.